Title: To George Washington from Richard Parkinson, 28 August 1797
From: Parkinson, Richard
To: Washington, George



Sir
Doncaster [England] Augt 28. 1797

Having for some Time past had an Intention of going to America, which having been intimated to my good Friend Sir John Sinclair Bart, he desired me to write to you, by the first Conveyance to inform you; that he intended reccommending me to you, as an English Farmer, to take one of your Farms, on the Potomac, of which Farms he has sent me the Plans, Conditions &ca. Accordingly I take this the first Opportunity of writing to you to say, that I shall be exceeding glad to be under the Patronage of two such highly respectable Gentlemen, as Sir John & yourself, & shall be extremely so to take one of the Farms (if yet unlet) but before entering into any Agreements whatsoever, I shd wish to see them, which I think prudent, & hope you will coincide in Opinion with me; As I shd be very sorry to enter into any Agreements, which I might not be able to perform. Having a treatise on Agriculture entitled, “the experienced Farmer,” (a Proposal of which I have taken the Liberty to enclose) which I have got almost in a State of Readiness for the Press; & on Acct of other Business, which I must finish before I leave England it will be March next before I can set off for America. In my intended Work I have the Honour to be encouraged, by the first Men in Agriculture, in this Kingdom, and by the Nobility of the first Rank. The inclosed Proposal is the Heads of the Work, of which when printed Intend to take the Liberty to present you with a few Copies by different Ships, as I have been desired by my worthy Patron Sir John Sinclair.
If your Farms shd be all disposed of ’ere this reaches you, it

wd still give me the greatest pleasure to have a Situation near you, if possible—I shall conclude for the present & have Sir the Honour to be your very hble Servt

Richd Parkinson

